Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s initially filed application dated 11/16/2021, claims 1-20 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 21 recites the following limitations which is considered to be an abstract idea.  
A detection device for detecting fraudulent behavior by a customer at a point-of-sale (POS) terminal in a store, comprising: a first interface circuit configured to receive a first image of the customer from a camera; a second interface circuit configured to receive a second image that is displayed on the POS terminal; and a processor configured to: acquire one or more first images via the first interface circuit and determine one or more behaviors of the customer based on the acquired first images, acquire one or more second images via the second interface circuit and determine, based on the acquired second images, one or more operations that have been made by the customer on the POS terminal, and determine that one of the behaviors is fraudulent based on one or more of the operations that have been made by the customer before said one of the behaviors.
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (camera, processor, interface circuit) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server, merchant device, and data store when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Camera: for taking images – The Examiner takes Official Notice that it is old and well known for a camera to take images and transmit the image to a computing device.

Processor/interface circuit: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2011/0087535 A1 to Yoshizawa et al. (“Yoshizawa”)

In regards to claims 1 and 11, Yoshizawa discloses the following limitations:
A detection device for detecting fraudulent behavior by a customer at a point-of-sale (POS) terminal in a store, comprising: (see at least Yoshizawa ¶ 0007 “Exception processes executed on the POS terminal could conceivably be automatically detected to extract the recorded data for possibly fraudulent or improper transactions. Exception processes are commonly abused as an opportunity for fraudulent activity. For example, a receipt not taken by a customer could be used to execute a cancellation process, which is one type of exception process, and fraudulently pocket an amount of cash equal to the transaction amount of the receipt, and detecting cancellation processes as possible fraudulent activity enables reducing the recorded data to be examined. Alternatively, if instead of searching for recorded data after a process is completed some type of warning is issued whenever an exception process is detected, fraudulent activity can be efficiently and quickly detected by inspecting the captured images in real time.”)
a first interface circuit configured to receive a first image of the customer from a camera; (see at least Yoshizawa ¶¶ 0186, 0208, and 0218-0219 “Note that these events can be detected by using the in-store surveillance camera 10 for facial recognition of customers and tracking customer movements.”; “The main functional part of the employee surveillance camera 3 is the imaging unit 31.”; “The fraudulence determination unit 104 determines if there is the possibility of fraudulence on the part of either an employee or customer based on the surveillance data from the imaging unit 31. For example, the fraudulence determination unit 104 determines there is the possibility of fraudulent activity by an employee when pattern ID: b4 (an employee is observed to be looking around furtively) or pattern ID: b5 (an employee moves to and from the checkout counter frequently) is detected from among the specific activity detection patterns described in the second embodiment. The possibility of fraudulent activity by a customer is determined when, for example, a customer leaves with a product without going through a checkout counter 7…The fraudulence determination unit 104 also determines there is a possibility of fraudulent activity when the customer returning a product and the customer that purchased the product are not the same person; when there a customer is not at the checkout counter 7 during a transaction process; and when the customer for whom a specific discount process is executed is not one of the specific people (such as an employee) that qualify for the specific discount. The decision process that applies to these situations is described below with reference to FIG. 19.”)
a second interface circuit configured to receive a second image that is displayed on the POS terminal; and (see at least Yoshizawa ¶ 0081, 0083, 0089-0091, and 0097 “The transaction information (including print data for printing receipts R and display data for displaying on the customer display 4,”; “The receipt printer 2 issues (prints) receipts R based on output data (print data) output from the POS terminal 1. In addition to issuing receipts R, the receipt printer 2 also has a function for sending output data (display data) output from the POS terminal 1 to the customer display 4, a function for acquiring the imaging results from the employee surveillance camera 3, a function for determining the operation of the POS terminal 1 based on output data (print data and display data), a function for converting the result of this decision to data in a specified format, and a function for sending the converted data and imaging result of the employee surveillance camera 3 to the store management server 5.”; “The main functional component of the customer display 4 is the display unit 41. The display unit 41 displays transaction information for the customer based on the display data output from the receipt printer 2.”; “The main functional components of the receipt printer 2 are a output data acquisition unit 21,… It also determines the type of exception process and the transaction amount.”; “When the output data is display data, the display data output unit 27 outputs the display data on the customer display 4 (display unit 41).”)
a processor configured to: acquire one or more first images via the first interface circuit and determine one or more behaviors of the customer based on the acquired first images, (see at least Yoshizawa ¶¶ 0218-0219 “The fraudulence determination unit 104 determines if there is the possibility of fraudulence on the part of either an employee or customer based on the surveillance data from the imaging unit 31…not one of the specific people (such as an employee) that qualify for the specific discount.”)
acquire one or more second images via the second interface circuit and determine, based on the acquired second images, one or more operations that have been made by the customer on the POS terminal, and (see at least Yoshizawa ¶¶ 0081, 0083, 0089-0091, 0170, and 0260 “The receipt printer 2 issues (prints) receipts R based on output data (print data) output from the POS terminal 1. In addition to issuing receipts R, the receipt printer 2 also has a function for sending output data (display data) output from the POS terminal 1 to the customer display 4, a function for acquiring the imaging results from the employee surveillance camera 3, a function for determining the operation of the POS terminal 1 based on output data (print data and display data), a function for converting the result of this decision to data in a specified format, and a function for sending the converted data and imaging result of the employee surveillance camera 3 to the store management server 5”; “As shown in FIG. 13A, pattern ID: a3 requires the receipt printer 2 having an operating unit 75 that can be operated by an employee or customer. The operating unit 75 is a device that is operated by an employee or customer when an exception process is detected”; “the occurrence of an exception process is detected when information indicating an exception process is contained in the transaction information in this embodiment of the invention, but as described in the second embodiment, exception processes can also be detected based on reading a receipt R, an employee or customer operating a specific operating unit, or a product or receipt R being placed on a specific placement unit.”)
determine that one of the behaviors is fraudulent based on one or more of the operations that have been made by the customer before said one of the behaviors. (see at least Yoshizawa ¶ 0094: "When the converted data output unit 24 outputs exception process information, the imaging result acquired by the imaging result acquisition unit 25 described below is also output with the exception process information. The imaging result output at this time is the imaging result from the employee surveillance camera 3 within a specified time before and after the decision time of the operation determination unit 22. More specifically, the imaging result is output for a specified time before and after when the POS terminal 1. is determined to have executed an exception process (that is, approximately when the exception process was invoked)."; ¶ 0217:" As described above, the database 103 stores the exception process-related information related to the imaging results from the imaging unit 31 during the exception process, and stores the time-of-purchase information related to the imaging results of the imaging unit 31 at the time of purchase."; ¶ 0218:"The fraudulence determination unit 104 determines if there is the possibility of fraudulence on the part of either an employee or customer based on the surveillance data from the imaging unit 31. For example, the fraudulence determination unit 104 determines there is the possibility of fraudulent activity by an employee when pattern ID: b4 (an employee is observed to be looking around furtively) or pattern ID: b5 (an employee moves to and from the checkout counter frequently) is detected from among the specific activity detection patterns described in the second embodiment. The possibility of fraudulent activity by a customer is determined when, for example, a customer leaves with a product without going through a checkout counter 7." ¶ 0229:" If the type of exception process is a cash register error (S79 returns Yes), the fraudulence determination unit 104 gets the results of face detection based on the image data from the in-store surveillance camera 10 ( S8 0) , and determines if there is a customer in front of the checkout counter 7 ( S81) . If a customer is present (S81 returns Yes), the fraudulence determination unit 104 determines that fraudulent activity is not likely and ends the process. "; ¶ 0230:" If  exception process is an (S83employee discount  returns Yes), the fraudulence determination unit 104 retrieves discount recipient data ( facial feature) from the facial feature database ( S8 4) , and determines if the customer is a qualifying employee (S85). If a qualifying employee is identified (S85 returns Yes), the fraudulence determination unit 104 determines that fraudulent activity is not likely and ends the process.")

In regards to claims 2 and 12, Yoshizawa discloses the following limitations:
wherein the processor is further configured to, upon determining that one of the behaviors is fraudulent, issue a notification to the POS terminal. (see at least ¶ 0220)

In regards to claims 3 and 13, Yoshizawa discloses the following limitations:
wherein said one of the behaviors is determined to be fraudulent when said one or more of the operations contradict said one of the behaviors. (see at least ¶¶ 0094, 0217-0218, 0229-0230)

In regards to claims 4 and 14, Yoshizawa discloses the following limitations:
wherein the processor is further configured to: count a first number of predetermined behaviors of the customer, count a second number of predetermined operations corresponding to the predetermined behaviors, and determine that one of the predetermined behaviors is fraudulent when the first number is not identical with the second number. (see at least ¶ 0236)

In regards to claims 5 and 15, Yoshizawa discloses the following limitations:
wherein the processor is further configured to determine a location of a component of the POS terminal and a location of a body part of the customer in each of the first images, and the behaviors of the customer are determined based on the determined location of the component and the body part. (see at least ¶¶ 0144, 0190, and 0218)

In regards to claims 6 and 16, Yoshizawa discloses the following limitations:
wherein the processor is further configured to determine an operation that has been made by the customer based on a difference between two of the second images that have been sequentially received. (see at least 0081, 0083, and 0091)

In regards to claims 7 and 17, Yoshizawa discloses the following limitations:
wherein the processor is further configured to recognize a predetermined character string in the second images to determine said one or more operations. (see at least ¶ 0092 “The data conversion unit 23 converts the result from the operation determination unit 22 to data in a specific format that can be interpreted by the store management server 5. In this embodiment of the invention the data is converted to XML (eXtensible Markup Language) data as the specific data format (see FIG. 4C).”)

In regards to claims 8 and 18, Yoshizawa discloses the following limitations:
further comprising: a memory that stores a status of the POS terminal corresponding to each of the behaviors of the customer using the POS terminal. (see at least Figures 1 and 2, store management server (5) and database (51))

In regards to claims 9 and 19, Yoshizawa discloses the following limitations:
wherein the first interface circuit is further configured to receive a third image of another customer from another camera, the second interface circuit is further configured to receive a fourth image that is displayed on another POS terminal, and the processor is further configured to: acquire one or more third images via the first interface circuit and determine one or more behaviors of said another customer based on the acquired third images, acquire one or more fourth images via the second interface circuit and determine, based on the acquired fourth images, one or more operations that have been made by said another customer on said another POS terminal, and determine that one of the behaviors of said another customer is fraudulent based on one or more of the operations that have been made by said another customer before said one of the behaviors. (see at least ¶¶ 0007 0081, 0083, 0089-0091, 0097, 0186, 0208, 0218-0219,  and 0229-0230)

In regards to claims 10 and 20, Yoshizawa discloses the following limitations:
wherein the processor is further configured to, upon determining that one of the behaviors of either the customer or said another customer is fraudulent, issue a notification to an external terminal operated by a store clerk. (see at least ¶ 0220)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627                                                                                                                                                                                              
/A. Hunter Wilder/          Primary Examiner, Art Unit 3627